DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on July 19, 2022 in response to the previous Office Action (05/20/2022) is acknowledged and has been entered.
	Claims 1 – 6, 9 – 10 and 20 – 21 are currently pending.
	Claims 7 – 8 and 11 – 19 are cancelled.

Applicant’s amendment overcomes the following objections/rejections in the last Office Action:
Objection to Specification

Response to Arguments
Applicant’s arguments, see Remarks, filed July 19, 2022, with respect to amended claims have been fully considered and are persuasive.  

Allowable Subject Matter
Claims 1 – 6, 9 – 10 and 20 – 21 allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1 and 10, the closest prior art fails to disclose, suggest or teach the combination of displaying, on a screen of an imaging apparatus, a live view image obtained by executing imaging processing on a screen; setting a guideline in response to an operation performed by a user; performing control to display a pattern image corresponding to the set guideline, by superimposing the pattern image on the live view image, on the screen; generating a shot image obtained by means of the imaging processing in accordance with a shooting instruction; storing, in a storage unit, the shot image in association with attribute information related to the set guideline; receiving the shot image with the attribute information via a network; analyzing the attribute information; determining composition of the shot image using the guideline, the guideline being the analyzed attribute information; and allowing to publish the shot image with information of the determined composition, on the network.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTOINETTE T. SPINKS whose telephone number is (571)270-3749. The examiner can normally be reached M-F 8am - 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 571-272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTOINETTE T SPINKS/Primary Examiner, Art Unit 2698